PER CURIAM.
We agree with appellant that the trial court erred in approving the results of the administrative proceedings which led to the termination of her rental assistance benefits. The regulations governing the administrative hearing on the issue require that some evidence, other than hearsay, be presented to support the charges against a recipient. See Pasco County School Board v. Florida Public Emp. Rel. Comm., 358 So.2d 108 (Fla. 1st DCA 1978). In this case, only hearsay evidence was presented, and even that evidence was directly refuted by appellant. Accordingly, that evidence was insufficient to support the determination that appellant was not entitled to further benefits.
ANSTEAD, GLICKSTEIN and WARNER, JJ., concur.